PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/078,648
Filing Date: 22 Aug 2018
Appellant(s): FUNDA et al.



__________________
Bryan H. Davidson
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief, filed 05/10/2021, appealing from the Office action mailed 12/08/2020.  

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/08/2020 (Final Office Action) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
A.)  Claims 2-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
B.)  Claims 2-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dalziel et al., US 2006/0068019, in view of Plank et al., US 2004/0180125; Wen et al., CN1357408A.

WITHDRAWN REJECTIONS
No rejection has been withdrawn by the examiner at this time. 

NEW GROUNDS OF REJECTION
No new grounds of rejection have been added by the examiner at this time. 

(2) Response to Argument
Rejection A.)  
The instant claims are drawn to “a particulate composition comprising coated particles, wherein each particle comprises (i) a core formed of a solid formulation comprising polyunsaturated fatty acid (PUFA) and/or salt thereof present in an amount of 15-50 wt% based on the core weight; and (ii) a coating layer comprising at least 10 wt% of cyclodextrin based on the coating layer weight, and wherein the PUFA is not encapsulated in the cyclodextrin and thereby does not form an inclusion complex with PUFA (Claims 2-3, 7), and a process of preparation of said particulate composition by (i) forming solid particulate cores comprising PUFA and/or salt thereof; (ii) coating said cores to form coated particles; and (iii) drying the coated particles to form the particulate composition (claim 8).  
Appellant argues that the Funda Declaration and/or the instant specification provide the evidence that (i) the “inclusion complexes are known to those skilled in the art” and (ii) the cyclodextrin does not come into physical contact with PUFA droplets, therefore cannot form a complex inclusion therewith. 
In response to appellant’s argument, it is noted that it is unclear how the data/observation obtained by analyzing liquid compositions (as in Declaration) can be extrapolated to solid compositions, i.e. solid core comprising PUFA and coated with coating layer comprising cyclodextrin (as claimed).  Further, it is noted that neither the claims nor specification teach how one can control the distribution of PUFA in the core to avoid its presence on the outer surface, e.g., what compounds should be used in combination with PUFA to control/avoid a presence of PUFA on the outer surface of the 
Regarding the appellant’s suggestions to amend claims 3 and 7, it is noted that said amendments would overcome the rejection regarding the insufficient antecedent basis.

Rejection B.)
As stated above, the instant claims are drawn to compositions comprising particles comprising (i) a core formed of a solid formulation comprising PUFA and/or salt thereof; and (ii) a coating layer comprising cyclodextrin, wherein PUFA is not encapsulated in the cyclodextrin, and thereby the cyclodextrin does not form an inclusion complex with PUFA.
In response to appellant’s argument that Dalzeil does not teach the use of cyclodextrin, it is noted that Dalziel teaches a broad concept of preformed solid carrier particles (e.g., food particles, pharmaceutical particles, etc.) loaded with PUFA in them, wherein said preformed particles can be further coated with various materials including oligosaccharides/polysaccharides. etc.  Dalziel also teaches the process of coating the 
In response to appellant’s argument that Plank does not specifically relate to PUFA, it should be noted that Plank teaches the use of cyclodextrin in food products without prior incorporation of encapsulates (i.e., actives agents such as flavorants, sweeteners, etc.) within the cyclodextrins (Para. 0022), and wherein a composition comprising cyclodextrin is applied as a coating over said food product/particles/pieces.  Therefore, Plank teaches that such oligosaccharide as cyclodextrin can be used as a coating of already-formed particles, and there is no reason to suspect that any active agent/constituent (e.g., PUFA) might be encapsulated by the cyclodextrin. 
Appellant further argues that Wen teaches formation of inclusion complexes between cyclodextrin and conjugated linoleic acid.
In response to appellant’s arguments, it should be noted that the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re 
Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.   In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the present case, 
All cited references are drawn to the same field of endeavor, that is medical/nutraceutical/food products comprising solid particles comprising fatty acids, wherein said particles are coated, e.g., with oligosaccharides/polysaccharides.
Dalziel teaches solid particles loaded with a PUFA that can be coated with oligosaccharides/polysaccharides.
Plank and Wen teach the use of oligosaccharide/cyclodextrin coatings on medical/food products for improving a flavor, texture and stability of said products.  
Therefore, it is the examiner’ position that it would have been obvious to one of ordinary skill in the art to use/try such cyclic oligosaccharide as cyclodextrin as coating material as taught by Plank and Wen preparing coated PUFA-carrier particles as taught by Dalziel.  One would do so with expectation of beneficial results, because cited prior art teaches that cyclodextrin can be used for controlling/improving the flavor, texture and/or stability of the final products.  The fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art, cannot be the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


Conferees:

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615   

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.